Title: To Thomas Jefferson from George Read, Jr., 7 September 1802
From: Read, George, Jr.
To: Jefferson, Thomas


          
            Sir
            State of Delaware New Castle September 7. 1802
          
          The application of Mr. Bird, for the collector’s office in this District, in case of a Vacancy in that office, being made known to me, and he, expressing a wish that his character should be duly appreciated by correct information being conveyed to you on the occasion—I beg leave to recommend Mr. Bird to your notice as a Gentleman of unexceptionable private character, well versed in Mercantile affairs and an accurate accountant—He is at present a member of the Senate of the State of Delaware for New Castle County—a democratic republican in principle, he is decided & unequivocal in the expression of his approbation of the measures of the present administration.
          From my knowledge of Mr. Bird’s attention talents and integrity, I believe him to be perfectly qualified to discharge all the duties attached to the office of collector of this District; and I have no doubt but that his appointment to fill the office would receive the sanction of public opinion:—I hope, Sir, Mr. Bird’s reference to me for information, will be a sufficient apology for thus frankly mentioning my sentiments on this subject.
          I have the honor to be Sir with great respect Your most Obedient Servant
          
            G. Read
          
        